 1                                                                 J S -6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11   RAFAEL A. MEJIA,                        )   No. 2:21-cv-01490-JWH (JDE)
                                             )
12                    Petitioner,            )
                                             )   JUDGMENT
13               v.                          )
                                             )
     SUPERIOR COURT OF CALIFORNIA            )
14                                           )
     COUNTY OF LOS ANGELES,                  )
15                                           )
                                             )
16                    Respondent.            )
                                             )
17
18
          Pursuant to the Order Summarily Dismissing Action,
19
          IT IS ADJUDGED that the action is dismissed with prejudice.
20
21
22   Dated: May 28, 2021
23                                                                          _
24
                                            United States District Judge
25
26
27
28
